Citation Nr: 0627051	
Decision Date: 08/28/06    Archive Date: 09/06/06	

DOCKET NO.  94-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder. 

2.  Entitlement to service connection for the residuals of 
cold weather injury to the hands and feet. 

3.  Entitlement to service connection for a disorder 
characterized by bilateral leg cramps.   

4.  Entitlement to service connection for a disorder 
characterized by abdominal pain, indigestion, and 
constipation. 

5.  Entitlement to service connection for a disorder 
characterized by chronic fatigue and dizziness. 

6.  Entitlement to service connection for a disorder 
characterized by painful menses. 



7.  Entitlement to service connection for a disorder 
characterized by heart palpitations. 

8.  Entitlement to service connection for the residuals of 
exposure to chemicals and smoke. 

9.  Entitlement to service connection for the residuals of 
exposure to unknown medications. 

10.  Entitlement to service connection for the residuals of 
exposure to infectious disease and waste material. 

11.  Entitlement to service connection for the residuals of a 
reaction to bee stings. 

12.  Entitlement to service connection for the residuals of 
an allergic reaction to influenza vaccine. 

13.  Entitlement to service connection for the residuals of 
frequent chest and head colds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from February 1980 to 
September 1992, with service in the Southwest Asia Theater of 
Operations, specifically, Saudi Arabia, from January 4 to May 
23, 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

In a rating decision of November 1999, the RO granted a 30 
percent evaluation for the residuals of exploratory 
laparotomy and total abdominal hysterectomy, with extensive 
lysis of adhesions, intentional cystotomy and repair of 
cystotomy, and left and right salpingectomy, which had 
formerly been evaluated as 10 percent disabling under 
Diagnostic Code 7614, that is, chronic pelvic adhesions.  The 
veteran was informed of that grant of benefits in 
correspondence of December 1999, and asked to indicate 
whether the assignment of the aforementioned 30 percent 
evaluation (the maximum schedular evaluation available) 
satisfied her appeal.  In correspondence of January 2000, the 
veteran indicated that she did not wish to continue her 
appeal as to that particular issue.  Accordingly, the sole 
issues remaining for appellate review are those listed on the 
title page of this decision.

The Board notes that the veteran's original application for 
compensation listed the claim "painful menses," which the RO 
incorrectly termed "amenorrhea" (absence of menses).  
Therefore, the Board has listed the claimed condition on the 
cover page as "painful menses" to accurately reflect the 
condition claimed. 

This case was previously before the Board in April 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

For reasons which will become apparent, the issue of 
entitlement to service connection for a disorder 
characterized by chronic fatigue and dizziness is once again 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  A chronic right knee disorder is not shown to have been 
present in service, or at any time thereafter.

2.  Chronic residuals of cold weather injury to the hands and 
feet are not shown to have been present in service, or at any 
time thereafter.

3.  A disorder characterized by bilateral leg cramps is not 
shown to have been present in service, or at any time 
thereafter.

4.  Irritable bowel syndrome was diagnosed in service and is 
currently diagnosed.

5.  The veteran does not currently suffer from a chronic 
disability characterized by painful menses.

6.  A chronic disorder characterized by heart palpitations is 
not shown to have been present in service, or at any time 
thereafter.

7.  Chronic residuals of exposure to chemicals and smoke are 
not shown to have been present in service, or at any time 
thereafter.

8.  Chronic residuals of exposure to unknown medications are 
not shown to have been present in service, or at any time 
thereafter.

9.  Chronic residuals of exposure to infectious disease and 
waste material are not shown to have been present in service, 
or at any time thereafter.

10.  Chronic residuals of a reaction to bee stings are not 
shown to have been present in service, or at any time 
thereafter.

11.  Chronic residuals of an allergic reaction to influenza 
vaccine are not shown to have been present in service, or at 
any time thereafter.

12.  Chronic residuals of frequent chest and head colds are 
not shown to have been present in service, or at any time 
thereafter.


CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Chronic residuals of cold weather injury to the hands and 
feet were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  A chronic disorder characterized by bilateral leg cramps 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  The criteria for establishing service connection for 
irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  A chronic disorder characterized by painful menses was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

6.  A chronic disorder characterized by heart palpitations 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

7.  Chronic residuals of exposure to chemicals and smoke were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

8.  Chronic residuals of exposure to unknown medications were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

9.  Chronic residuals of exposure to infectious disease and 
waste material were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

10.  Chronic residuals of a reaction to bee stings were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

11.  Chronic residuals of an allergic reaction to influenza 
vaccine were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

12.  Chronic residuals of frequent chest and head colds were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.


In this case, the decision on appeal was issued well before 
the enactment of the VCAA, therefore preadjudication notice 
could not be provided.  However, in correspondence of May 
2001, and in subsequent correspondence of May 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate her claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by the VA, and the need for the veteran to advise 
VA of or submit any further evidence pertaining to her 
claims.  The case was last readjudicated in August 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  With respect to the irritable bowel syndrome 
claim, the Board's decision below constitutes a full grant.  
Thus, any notice error with respect to the claims is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Factual Background.

Service administrative records reveal that the veteran was 
engaged in basic training at Fort Leonard Wood, Missouri, 
during the period from February 8 to March 29, 1980.

Service medical records are essentially negative for evidence 
of a chronic disorder on any of the disabilities at issue, 
with the exception of irritable bowel syndrome and painful 
menses.  In a service clinical record of September 1988, the 
veteran was heard to complain of "chest palpitations."  An 
echocardiogram conducted at that time showed no evidence of 
mitral valve prolapse.  Nor was any pertinent diagnosis 
noted.  Records from 1989 reveal a diagnosis of irritable 
bowel syndrome.

At the time of a service separation examination in June 1992, 
the veteran gave a history of frostbite to her hands and feet 
while in basic training in 1980.  Reportedly, at that time, 
the veteran was not taken either to the hospital or to a 
clinic.  Additional complaints consisted of pain, aching, 
swelling, "locking," and "arthritis" in the right knee.  
According to the veteran, she had experienced frequent colds 
and/or bronchitis approximately 6 to 8 times over the past 12 
years.  Additional complaints consisted of palpitations 
and/or a "pounding heart," in 
conjunction with mitral valve prolapse which, reportedly, was 
first noted in 1988.  The veteran complained of cramps in her 
legs, and noted an allergic reaction both to bee stings and 
influenza vaccine.

A physical examination conducted at the time of service 
separation was essentially unremarkable, and no pertinent 
diagnoses were noted.

At the time of a VA general medical examination in November 
1992, the veteran complained of right knee pain aggravated by 
cold weather which had reportedly been present for the past 
10 years.  Also noted were problems with a "charley horse" in 
both calves for 10 years.  According to the veteran, for the 
past 10 years, she had experienced both stiffness and locking 
in her right knee.  Also noted was a report of frostbite in 
both hands and feet in March of 1980 in Missouri.  When 
further questioned, the veteran gave a history of painful 
menses since the time of her first surgery, an exploratory 
laparotomy, in 1985.  Reportedly, an echocardiogram in 1988 
had revealed the presence of mitral valve prolapse.  The 
veteran noted an allergic reaction to a bee sting when 15 
years old, as well as a prior allergic reaction to flu 
vaccine in 1985.  According to the veteran, she experienced 
bronchitis approximately once yearly, a problem she had had 
since 1980.  Also noted was a reported exposure to unknown 
infectious diseases and waste materials in hospitals while in 
Saudi Arabia.  According to the veteran, she had consumed 
unknown medications to counteract the effects of nerve agents 
while stationed in Saudi Arabia.  

Current complaints consisted of occasional right knee 
stiffness and locking, aggravated by cold weather.  Also 
noted were problems with pelvic pain aggravated by 
overexertion and menses.  She also complained of indigestion.  
According to the veteran, she suffered from heart 
palpitations twice yearly. 

On physical examination, the veteran's cardiovascular system 
was normal, with a pulse of 77 and a blood pressure of 
124/70.  The veteran's respiratory system was similarly 
within normal limits.  On examination of the veteran's right 
knee, there was no evidence of effusion, tenderness or 
deformity.  The ligaments were intact, 
and range of motion measurements showed flexion to 140 
degrees, with extension to 0 degrees.  At the time of 
examination, the veteran's feet were within normal limits.

The pertinent diagnoses were indigestion; arthralgia with 
stiffness of the right knee; status post frostbite of both 
hands and feet, with no residuals; cardiac pathology, 
examined for, but not found; mitral valve prolapse, by 
history; status post allergic reaction to flu vaccine with no 
residuals; status post allergic reaction to bee stings with 
no residuals; head cold, examined for, but not found; chest 
pain, examined for, but not found; status post exposure to 
infectious diseases and waste materials, with no short term 
residual; and status post consumption of unknown medication, 
with no residuals.

On VA gynecologic examination in December 1992, the veteran 
gave a history of increased pelvic pain during menses.  The 
pertinent diagnosis was chronic dysmenorrhea.

Radiographic studies conducted at a service medical facility 
in March 1995 revealed no bony abnormalities of the veteran's 
hands or knees.

A service medical facility treatment record dated in November 
1997 reveals that the veteran was seen at that time for a 
complaint of right hand pain of three months' duration.  
Reportedly, the veteran experienced a dull aching sensation 
"all day long," as well as some stiffness, but no swelling.  
The clinical assessment was arthralgia, with the veteran 
concerned regarding the presence of rheumatoid arthritis, 
degenerative joint disease, or "overuse."  

On VA general medical examination in June 1999, the veteran 
stated that, in 1981, she had experienced an allergic 
reaction to a bee sting resulting in anaphylactic reaction 
with difficulty breathing and swelling.  However, since that 
time, the veteran had experienced no bee stings, and had 
accordingly been asymptomatic.  The veteran additionally 
stated that, during her six months of service in the Persian 
Gulf, she was exposed to smoke and toxic materials.  Also 
noted was an allergic reaction to flu vaccine in 1985.  
Reportedly, since 1988, the veteran had experienced recurrent 
palpitations possibly related to mitral valve prolapse, but 
requiring no specific medication.  According to the veteran, 
since 1985, she had experienced pain and stiffness in her 
knees, with her right knee having "given way" on her on one 
occasion.  Also noted was pain in both calves, as well as 
numbness in her feet in cold weather.  She further complained 
of chronic bloating of the stomach with indigestion on a 
daily basis.  She reported a diagnosis of irritable bowel 
syndrome in 1988, and stated that she has occasional 
constipation.

On physical examination, the veteran's pulse was 68, with a 
blood pressure of 136/88.  The veteran's chest was 
symmetrical, and her lungs were entirely normal to 
auscultation and percussion.  At the time of examination, the 
veteran exhibited no evidence of dyspnea or spontaneous 
cough.  The veteran's heart was of a normal size, and heart 
sounds were normal, with the exception of a short systolic 
murmur.  At the time of examination, the veteran could find 
no evidence of any circulatory abnormality of the 
extremities.  With the exception of a small nodule on the 
tendon of the veteran's right ring finger and slight 
tenderness of the proximal phalangeal joint of the left 
thumb, the veteran's hands were entirely within normal 
limits, showing no loss of movement, swelling, deformity, or 
decreased dexterity or grip strength.  Examination of the 
veteran's knee showed no swelling, tenderness, deformity, 
positive drawer, McMurray's, or Lachman's signs.  Bilateral 
calf examinations were likewise entirely within normal 
limits.

The pertinent diagnoses were history of bee sting allergy; 
history of mitral valve prolapse with palpitations, with 
slightly abnormal electrocardiogram and chest X-ray, 
considered within normal limits; joint pains of the bilateral 
hands, without radiographic evidence of disease and without 
an abnormal rheumatoid factor; history of bilateral knee 
stiffness, without radiographic evidence of degenerative 
joint disease; and history of bilateral leg cramps, without 
X-ray evidence of disease.

In the opinion of the examiner, there was no evidence of any 
disease related to unknown chemicals or fire smoke.  Nor were 
there any detectible residuals of medications, infectious 
materials, or waste materials.  According to the examiner, he 
could detect no disabilities attributable to the 
aforementioned exposures.  


A service medical facility treatment record reveals that, in 
late June 1999, the veteran underwent an exploratory 
laparotomy, with total abdominal hysterectomy, extensive 
lysis of adhesions, intentional cystotomy and repair of 
cystotomy, and left and right salpingectomy.  Another report 
from July 1999 showed a diagnosis of irritable bowel 
syndrome.

An echocardiographic examination conducted at a service 
medical facility in December 2001 showed no evidence of 
mitral valve prolapse.

A service medical facility treatment record dated in early 
January 2002 reveals that the veteran was seen at that time 
for, among other things, mild swelling in her knees which 
lasted for only hours at a time.  Reportedly, the veteran had 
tried medication without relief.  When questioned, the 
veteran indicated that she did not usually exercise.  
However, when she did exercise, she felt less pain in her 
knees following that exercise.  According to the veteran, she 
had suffered a "frostbite injury" in 1980 at Fort Leonard 
Wood, Missouri.  However, she did not seek medical attention 
at the time, with the result that her problem was not 
documented.  The pertinent diagnosis noted was patellofemoral 
pain of the knees.

On VA cold injury examination in July 2003, the veteran 
stated that she had suffered a cold injury to her hands and 
feet during basic training.  Reportedly, at that time, the 
veteran experienced a purple discoloration of her hands and 
feet.  Currently, on exposure to cold temperatures, the 
veteran reportedly experienced a tingling in her toes and 
fingers, though unaccompanied by any color change.  Also 
noted was intermittent pain in the proximal interphalangeal 
joint of the right index finger.

When further questioned, the veteran gave a history of 
intermittent flare ups of pain in her knees during cold 
weather and following strenuous activity.  Also noted were 
problems with occasional swelling of the knees.


On physical examination, the veteran's lungs were clear to 
auscultation bilaterally.  Cardiovascular examination showed 
a regular rate and rhythm, with a soft systolic murmur over 
the precordium and a positive click.  Examination of the skin 
on the veteran's hands and feet was normal, without evidence 
of hyperpigmentation, eczema, or ulceration.  There was no 
swelling or deformity of the small joints of the hands or 
toes, and handgrips showed normal strength.  The tips of the 
veteran's thumbs could be approximated to the tips of all 
other fingers, and the tips of the fingers could be 
approximated to the transverse folds of the palms 
bilaterally.  At the time of examination, sensation in the 
veteran's hands and feet was intact.

Examination of the veteran's knees showed no evidence of any 
soft tissue swelling, effusion, or deformity.  There was, 
however, some tenderness to palpation bilaterally.  Both 
knees revealed active and passive flexion from 0 to 120 
degrees, with further flexion limited by apposition of the 
calves and hamstrings.  Extension could be performed down to 
0 degrees bilaterally, and there was minimal crepitus during 
movement of the knees.  All movements of the knees were 
performed at normal speed without incoordination, 
fatigability, or evidence of weakened movement against 
resistance.  According to the veteran, she experienced pain 
in her knees at the end of flexion bilaterally.  Flexors and 
extensors of both knees showed muscle strength of Grade 5/5.  
At the time of examination, the anterior drawer test, 
McMurray's test, and the test for lateral instability were 
negative bilaterally.  Radiographic studies of both knees 
were within normal limits, as were studies of both hands.  
The pertinent diagnoses noted were cold injury to the hands 
and feet with residual sensitivity to cold; and bilateral 
retropatellar pain syndrome.  

On VA general medical examination in May 2004, the veteran 
gave a history of an allergic reaction to influenza vaccine 
in 1985, with no recurrences, and no residuals.  Also noted 
was a reaction to a bee sting in the 1970's, from which she 
recovered, with no residual disability.  According to the 
veteran, while in Saudi Arabia in 1990 and 1991, she was 
exposed to infectious disease, waste material, and unknown 
medications.  However, by the veteran's own admission, she 
suffered no disabilities as a result of such exposure.  



When further questioned, the veteran gave a history of chest 
and head colds "a couple, three times a year," though with no 
diagnosis of any chronic respiratory disorder.  Further 
questioning revealed complaints of occasional, recurrent 
heart palpitations, with a reported diagnosis of mitral valve 
prolapse.  When questioned regarding her right knee, the 
veteran noted problems with recurrent bilateral knee pain and 
swelling, as well as occasional locking.  However, no chronic 
knee disorder had been diagnosed.  Nor were there any 
problems with weakness, fatigability, decreased endurance, 
incoordination, or flare-ups.  According to the veteran, she 
experienced occasional recurrent calf cramps, reportedly 
associated with a "charley horse."  However, she had received 
no therapy for this problem.  Regarding the veteran's 
reported cold injury, she noted tingling of her fingers when 
it was really cold.  However, no etiology for that 
symptomatology had been established.  She also complained of 
recurrent abdominal pain and constipation.

On cardiovascular evaluation, auscultation showed a regular 
rhythm, with no murmurs.  However, there was a soft heart 
murmur present over the precordium.  The veteran's lung 
fields were clear to auscultation.  Musculoskeletal 
evaluation showed no tenderness to palpation, no swelling, 
and no deformities of the knees.  Range of motion of both 
knees showed flexion to 100 degrees, with extension to 0 
degrees, and no pain, weakness, fatigability, decreased 
endurance, or incoordination.  Examination of the veteran's 
calves showed no evidence of tenderness to palpation, and no 
swelling or deformity.  Examination of the veteran's fingers 
showed no evidence of any finger abnormality.  Nor was there 
any evidence of swelling, deformity, or tenderness to 
palpation.  Examination of the digestive system revealed 
decreased bowel sounds, and no masses or tenderness.

The pertinent diagnoses noted were status post reaction to 
influenza virus and bee stings, with no residuals; status 
post exposure to infectious disease, waste material, and 
unknown medications, with no disabilities claimed; recurrent 
chest and head colds, with no diagnosis of any chronic 
respiratory disorder; recurrent heart palpitations, with a 
reported diagnosis of mitral valve prolapse; recurrent 
bilateral knee pain, with no chronic knee disorder 
established; recurrent bilateral calf cramps, with a reported 
diagnosis of "charley horse;" recurrent abdominal pain and 
constipation, diagnosis irritable bowel syndrome; and 
recurrent finger tingling with exposure to cold.

On VA gynecologic examination in June 2004, the veteran gave 
a history of, among other things, painful menses.  When 
further questioned, the veteran stated that, in 1998, she had 
undergone a total abdominal hysterectomy for fibroids, 
chronic pelvic pain, severe dysmenorrhea, and menorrhagia.  
However, the veteran's ovaries were still present.  According 
to the veteran, she continued to experience episodic 
abdominal pain.  

On physical examination, the veteran's cervix and uterus were 
surgically absent.  The clinical assessment was total 
abdominal hysterectomy in 1998 for fibroids, with the ovaries 
remaining, and occasional lower abdominal pain; and pelvic 
pain, with severe dysmenorrhea and menorrhagia secondary to 
fibroids.

In an addendum to the aforementioned VA gynecologic 
examination dated in June 2005, it was noted that the 
veteran's claims folder was available, and had been reviewed.  
That review showed a history of painful menses, fibroids, and 
pelvic adhesions.  Also noted was a total abdominal 
hysterectomy in 1998.

In an addendum to the aforementioned VA general medical 
examination dated in July 2005, it was noted that the 
veteran's claims folder was available, and had been reviewed.  
Based on that review, the issues of service connection for 
cold injury to the hands and feet and heart palpitations had 
been addressed, and found to be nonservice connected.  
Regarding reported mitral valve prolapse, the examiner could 
find no reference to that particular finding in the veteran's 
claims folder.  A review of the VA compensation and pension 
examination in May 2004 and the C-file led to the conclusion 
that this was probably an incidental finding on 
echocardiogram precipitated by the veteran's complaints of 
heart palpitations, and not the cause of any significant 
abnormality.  According to the examiner, the date of onset of 
this symptom in relation to military service would be 
"speculative."  




Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Pain alone without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal 
dismissed in part, and vacated and remanded in part, Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As an initial matter, the Board notes that the veteran was 
diagnosed with irritable bowel syndrome in service, and has 
expressed complaints throughout the subsequent years of 
indigestion, abdominal pain and bloating, and intermittent 
constipation.  A diagnosis of that disorder was again 
rendered on the May 2004 VA examination.  Thus, resolving all 
doubt in favor of the veteran, the Board finds that service 
connection for irritable bowel syndrome is warranted.

Turning to the remaining claims, it is clear that the 
veteran's claims fail the initial prong of the above three-
pronged test.  More simply put, the veteran has failed to 
demonstrate that she suffers from any of the chronic 
disabilities claimed.

In that regard, while at the time of a service separation 
examination in June 1992, the veteran complained of numerous 
"disorders" and/or "disabilities," among them a right knee 
problem, frequent colds/bronchitis, mitral valve prolapse 
leading to palpitations, cramps in both legs, and an allergy 
to both bee stings and influenza vaccine, the examination 
itself was negative for any of the disabilities claimed.  
While on subsequent general VA medical examination in 
November 1992, there was noted a diagnosis of arthralgia with 
stiffness of the right knee, a physical examination of the 
veteran's right knee conducted at that time showed no 
evidence of effusion, tenderness, or deformity.  The 
ligaments were intact, and range of motion measurements for 
the right knee were entirely within normal limits.  Moreover, 
subsequent VA examinations have found no evidence whatsoever 
of chronic right knee pathology.  Significantly, that same VA 
general medical examination showed no residuals of frostbite 
injuries to the veteran's hands or feet, no cardiac 
pathology, and no evidence of any residuals of an allergic 
reaction to flu vaccine or bee stings, or of exposure to 
"infectious diseases" or "waste materials," or consumption of 
unknown medication.  

The Board acknowledges that, at the time of a VA cold injury 
protocol examination in July 2003, the veteran received 
diagnoses of cold injury to the hands and feet with residual 
sensitivity to cold, and bilateral retropatellar pain 
syndrome.  However, as was the case on previous examination, 
physical findings regarding the veteran's hands, feet, and 
knees were unremarkable.  Moreover, notwithstanding the 
veteran's statements to the contrary, there exists no 
evidence that, during her period of basic training at Fort 
Leonard Wood, Missouri during the months of February and 
March 1980, she sustained any cold weather-related injuries 
to her hands or feet.  By the veteran's own admission, she 
sought no treatment for any such problem at the time. 

The Board observes that, on recent VA examination in May 
2004, there was noted a finding of recurrent bilateral calf 
cramps, with a reported "diagnosis" of "charley horse."  
However, that examination showed no evidence of any 
tenderness to palpation of the veteran's calves.  Nor was 
there any evidence of swelling or deformity.  In a subsequent 
addendum to that examination dated in July 2005, the examiner 
wrote that the issues of cold injury to the veteran's hands 
and feet and heart palpitations had been found to be 
"nonservice connected" and "there was no reason to change 
that judgment."  Mitral valve prolapse was described as an 
"incidental finding" on echocardiogram most likely 
precipitated by the veteran's complaints of heart 
palpitations, and not indicative of any significant 
disability.  According to the examiner, attempting to assign 
a date of onset for such symptomatology in relation to the 
veteran's military service would be no more than 
"speculative."

Turning to the issue of service connection for painful 
menses, the Board notes that service connection is currently 
in effect for a number of the veteran's various gynecologic 
problems.  However, a review of the record makes it clear 
that the veteran no longer suffers from "painful menses."  
Significantly, in late June 1999, the veteran underwent an 
exploratory laparotomy with total abdominal hysterectomy.  
Under the circumstances, it can safely be assumed that the 
veteran no longer menstruates, and, for that reason, no 
longer experiences "painful menses."  To the extent that she 
experienced such painful menses prior to her hysterectomy, 
such symptomatology was adequately reflected in the 
evaluation assigned to her already service connected 
gynecological problems.  See 38 C.F.R. § 4.14 (evaluation of 
the same disability under various diagnoses is to be avoided; 
the evaluation of the same manifestation under different 
diagnoses is to be avoided).  

The Board has taken into consideration the veteran's 
contentions regarding the nature and etiology of the alleged 
disabilities at issue.  However, absent evidence of chronic 
disability, the veteran's claims must be denied. 




ORDER

Service connection for a chronic right knee disorder is 
denied.

Service connection for the residuals of cold weather injury 
to the hands and feet is denied.

Service connection for a disorder characterized by bilateral 
leg cramps is denied.

Service connection for irritable bowel syndrome, claimed as 
abdominal pain, indigestion, and constipation, is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.

Service connection for a disorder characterized by painful 
menses is denied.

Service connection for a disorder characterized by heart 
palpitations is denied.

Service connection for the residuals of exposure to chemicals 
and smoke is denied.

Service connection for the residuals of exposure to unknown 
medications is denied.

Service connection for the residuals of exposure to 
infectious disease and waste material is denied.

Service connection for the residuals of a reaction to bee 
stings is denied.

Service connection for the residuals of an allergic reaction 
to influenza vaccine is denied.

Service connection for the residuals of frequent chest and 
head colds is denied.



REMAND

In addition to the aforementioned, the veteran in this case 
seeks service connection for a disorder characterized by 
chronic fatigue and dizziness.  In that regard, a review of 
the record discloses that, on various occasions in service, 
the veteran was heard to complain of and received treatment 
for fatigue.  While on service separation examination in June 
1992, there was no evidence of chronic fatigue syndrome, on 
subsequent VA general medical examination in November 1992, 
the veteran received a diagnosis of "chronic fatigue 
syndrome."  Significantly, at the time of a VA examination in 
June 1999, the veteran complained of chronic fatigue of 
several years' duration, but the examiner was of the opinion 
that the veteran did not "fill the diagnostic criteria" for 
chronic fatigue syndrome.  Moreover, on VA general medical 
examination in May 2004, the veteran received diagnoses of 
chronic fatigue and dizziness, for which no etiology had 
apparently been established.  

Based on contentions of the veteran and her accredited 
representative, it is clear that the issue of service 
connection for a chronic fatigue and dizziness has not been 
pursued as a disability due to "undiagnosed illness" based on 
the veteran's service in Southwest Asia.  Nonetheless, 
pursuant to applicable law and regulation, VA is authorized 
to pay compensation to any Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability 
where the disability becomes manifest during service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war, or to a degree of disability of 10 percent or more prior 
to December 31, 2006.  

According to those same regulations, a qualifying chronic 
disability is a chronic disability resulting from an 
undiagnosed illness, or a medically unexplained chronic 
multisymptom illness defined by a cluster of signs or 
symptoms, such as chronic fatigue syndrome, or irritable 
bowel syndrome.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2005).  Under the circumstances, the Board is of the 
opinion that further development of the evidence is necessary 
prior to a final adjudication of the veteran's claims for 
service connection for her reported fatigue and dizziness.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  As remand is 
otherwise required on this issue, corrective notice can be 
provided on remand. 
      
In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2005, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and her 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
an additional VA examination by a 
physician in order to more accurately 
determine the exact nature and etiology 
of her claimed fatigue and dizziness.  
The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination reports.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the examination, 
the examiner should offer an opinion as 
to whether the veteran currently suffers 
from chronic fatigue syndrome.  If not, 
the examiner should determine whether the 
veteran's complaints of fatigue and 
dizziness relate to any known diagnosis.  
If not, the examiner should determine 
whether there are objective signs or 
symptoms observable to the physician.  A 
complete rationale for the opinions 
offered should be provided, and included 
in the veteran's claims folder.  

3.  The RO should then review the 
veteran's claims for service connection 
for a disorder characterized by chronic 
fatigue and dizziness.  Should the 
benefit sought on appeal remain denied, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


